Opinion filed November 18,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00296-CR
                                                    __________
 
                                CHARLES
RAY BAKER, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 249th District Court
                                                          Johnson
County, Texas
                                                    Trial
Court Cause No. F43766 
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Charles
Ray Baker has filed in this court a pro se motion to dismiss his appeal.  In
his motion, appellant states that there has been some confusion as to this
case.  Appellant wants to pursue a postconviction writ of habeas corpus and
apparently did not intend for his pro se request to trigger a State appeal.  We
also note that the trial court stated in its certification of appellant’s right
to appeal that appellant had waived his right to appeal and that this was a
plea bargain agreement situation with no right to appeal.
            The
motion is granted, and the appeal is dismissed.
 
November 18,
2010                                                                PER CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.